—In an action to recover damages for damage to property and loss of business, the defendants appeal from an order of the Supreme Court, Kings County (Golden, J.), dated January 17, 1992, which granted the plaintiff’s motion for leave to amend the complaint pursuant to CPLR 3025 (b).
Ordered that the order is affirmed, with costs.
The trial court properly exercised its discretion in granting the plaintiff leave to amend its complaint to include demands for punitive damages. Contrary to the defendants’ contention, the amended complaint does not improperly set forth independent causes of action for punitive damages (see, Laufer v Rothschild, Unterberg, Towbin, 143 AD2d 732, 734; cf., Tate v Metropolitan Life Ins. Co., 186 AD2d 859; Fiesel v Nanuet Props. Corp., 125 AD2d 292). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.